[Cite as State v. Webb, 2021-Ohio-2637.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                               CASE NO. 3-20-17

       v.

ALEC VERNON WEBB,                                        OPINION

       DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 19-CR-0276

                                     Judgment Affirmed

                            Date of Decision: August 2, 2021




APPEARANCES:

        Edwin M. Bibler for Appellant

        Matthew E. Crall for Appellee
Case No. 3-20-17


MILLER, J.

       {¶1} Defendant-appellant, Alec V. Webb, appeals the October 27, 2020

judgment of sentence of the Crawford County Court of Common Pleas. For the

reasons that follow, we affirm.

                                    Background

       {¶2} On July 9, 2019, the Crawford County Grand Jury indicted Webb on

one count of burglary in violation of R.C. 2911.12(A)(2), a second-degree felony.

On July 24, 2019, Webb appeared for arraignment and entered a plea of not guilty.

       {¶3} On August 29, 2019, Webb appeared for a change of plea hearing.

Under a negotiated plea agreement, the State orally moved to amend the charge

contained in the indictment to burglary in violation of R.C. 2911.12(A)(3), a third-

degree felony. The trial court granted the State’s motion to amend the charge in the

indictment. Thereafter, Webb withdrew his plea of not guilty and entered a guilty

plea to the amended charge. The trial court accepted Webb’s guilty plea and found

him guilty of the reduced charge. The trial court then proceeded directly to

sentencing and sentenced Webb to 36 months in prison. As part of the plea

negotiations, the State agreed to not oppose judicial release after Webb served 24

months in prison. (Appellant’s Brief at 2).

       {¶4} On January 29, 2020, Webb filed a motion for judicial release pursuant

to R.C. 2929.20(K). The State filed a response stating that it would remain silent as


                                         -2-
Case No. 3-20-17


to Webb’s motion for judicial release. The trial court held a hearing the motion on

April 22, 2020, after which, the court granted Webb’s motion for judicial release

and placed him under community control supervised by the court’s probation

department.

       {¶5} On May 11, 2020, a notice was filed alleging that Webb had violated

the terms of his judicial release by damaging property and having a drug test which

showed his use of marijuana and buprenorphine. The notice required Webb show

cause as to why his judicial release should not be revoked. At a hearing on June 24,

2020, Webb admitted to violating the conditions imposed upon him. Thereafter, the

trial court found Webb in violation and ordered that Webb serve 100 days of local

incarceration as an additional condition of his judicial release. On July 13, 2020,

the trial court sua sponte reviewed the matter and determined that, due to the current

jail population, the remainder of Webb’s 100-day-sentence be suspended, and he

was released from custody.

       {¶6} On October 6, 2020, a notice was filed alleging that Webb had again

violated the terms of his judicial release by being arrested for disorderly conduct

and having a drug test that showed his use of amphetamine and methamphetamine.

At a hearing on October 26, 2020, the trial court found Webb had violated the

conditions imposed upon him. Thereafter, the trial court revoked Webb’s judicial

release and reimposed the balance of his original 36-month prison term. The


                                         -3-
Case No. 3-20-17


following day, the trial court filed its judgment entry of sentence reflecting the

sentence pronounced at the hearing.

       {¶7} Webb filed his notice of appeal on November 24, 2020. He raises one

assignment of error for our review.

                                Assignment of Error

       The record does not support the trial court’s decision to reimpose
       thirty-six (36) months in prison as a result of Appellant’s
       Community Control Violations.

       {¶8} In his assignment of error, Webb argues that the record does not support

the trial court’s decision to reimpose the balance of his 36-month prison term for his

violation of the terms of his judicial release. Webb contends that, due to his history

of substance abuse, the trial court should have placed him in a drug-treatment

program rather than reimpose the balance of his prison term. For the reasons that

follow, we find no error by the trial court.

                             Relevant Law and Analysis

       {¶9} A trial court’s decision to revoke a defendant’s judicial release based

on a violation of the conditions of his judicial release will not be disturbed absent

an abuse of discretion. State v. Arm, 3d Dist. Union Nos. 14-14-03 and 14-14-04,

2014-Ohio-3771, ¶ 22. An abuse of discretion implies that the trial court acted

unreasonably, arbitrarily, or unconscionably. State v. Adams, 62 Ohio St.2d 151,

157-158 (1980).


                                          -4-
Case No. 3-20-17


         {¶10} Although Webb uses the term “community control” in his assignment

of error, as the parties noted, community control under R.C. 2929.15 and judicial

release under R.C. 2929.20 are distinct legal concepts. “Under R.C. 2929.15, a

defendant’s original sentence is community control and he will not receive a term

of incarceration unless he violates the terms of his community control, * * *

whereas, when a defendant is granted judicial release under R.C. 2929.20, he ‘“has

already served a period of incarceration, and the remainder of that prison sentence

is suspended pending either the successful completion of a period of community

control or the defendant’s violation of a community control sanction.”’”1 (Internal

citations omitted.) State v. Jones, 3d Dist. Mercer Nos. 10-07-26 and 10-07-27,

2008-Ohio-2117, ¶ 12, quoting State v. Alexander, 3d Dist. Union No. 14-07-45,

2008-Ohio-1485, ¶ 7, quoting State v. Mann, 3d Dist. Crawford No. 3-03-42, 2004-

Ohio-4703, ¶ 8. Further, this court has held that “[i]t is error for a trial court, after

revoking judicial release, to impose a greater or lesser sentence than the original

sentence.” State v. Thompson, 3d Dist. Crawford No. 3-16-01 and 3-16-12, 2016-

Ohio-8401, ¶ 13. Accordingly, when the trial court found Webb to again be in

violation of the judicial release conditions, it had to reimpose the remainder of the

previously imposed sentence unless it elected to allow Webb to remain on judicial



1
 We note that R.C. 2929.20(K) confusingly uses the term “community control” in reference to the status of
an offender granted judicial release. See R.C. 2929.20(K); State v. Jones, 3d Dist. Mercer Nos. 10-07-26 and
10-07-27, 2008-Ohio-2117, ¶ 12.

                                                    -5-
Case No. 3-20-17


release pending further violation. State v. Owens, 3d Dist. Crawford Nos. 3-19-16

and 3-19-17, 2020-Ohio-5573, ¶ 23. Thus, the trial court did not err by reimposing

the remainder of Webb’s original sentence upon its revocation of Webb’s judicial

release. Id.

       {¶11} To the extent Webb argues that the trial court abused its discretion by

electing to reimpose the remainder of his previously imposed sentence rather than

allow him to remain on judicial release pending further violation, we are

unpersuaded. Webb contends that, due to his history of substance abuse, the trial

court erred by not continuing his judicial release and ordering him to complete

substance abuse treatment. While the trial court could have imposed an additional

condition of judicial release requiring Webb to complete substance abuse treatment,

the court was not obligated to do so. As the trial court noted at the October 26,

2020 hearing, Webb’s present indiscretion marked his second violation since being

granted judicial release approximately six months prior. Further, at the hearing, the

trial court detailed its attempts at leniency in sentencing Webb, even in the face of

Webb’s repeated violations. The trial judge stated he had “given [Webb] breaks

that [he] hadn’t given to anybody before” and had “used up all [the trial court’s]

time and resources with [Webb].” (Oct. 26, 2020 Tr. at 9-10). The trial court

considered that this was the second occasion Webb violated the terms of his judicial

release and determined that reimposing the remaining portion of Webb’s prison


                                         -6-
Case No. 3-20-17


sentence was appropriate. (Id.). Thus, the record indicates Webb was afforded

repeated opportunities for leniency and in order to demonstrate he was capable of

making positive changes and leading a law-abiding life, yet Webb did not seize the

opportunities. (Id.). We note, for example, the trial court agreed to the original plea

agreement reducing the degree of the offense, granted judicial release after Webb

served only eight months of his 36-month sentence, did not return him to prison

after the first violation, instead imposing a period of local incarceration, and then,

released him early from that sanction. Further, the trial court stated that, it would

not oppose a request to transfer Webb to a halfway house under transitional control.

(Id. at 10). Accordingly, we reject Webb’s argument that the trial court abused its

discretion by electing to reimpose his remaining prison term.

       {¶12} Webb’s assignment of error is overruled.

       {¶13} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Crawford County

Court of Common Pleas.

                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                         -7-